Citation Nr: 1115907	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  09-31 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to March 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision, by the Lincoln, Nebraska RO, which denied the Veteran's claim of entitlement to service connection for tinnitus.  

On April 19, 2010, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran likely has tinnitus that is attributable to noise exposure during military service.  


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veteran served on active duty from April 1963 to March 1965.  His DD Form 214 indicates that his military occupational specialty was as a wheeled vehicle mechanic.  His service treatment records are negative for any complaints or findings of tinnitus.  

Post-service VA treatment records dated from June 1966 and April 1972 are negative for any complaints or findings of tinnitus.  

The Veteran's claim of entitlement to service connection for tinnitus (VA Form 21-4138) was received in November 2008.  Submitted in support of the claim were VA progress notes dated from September 1999 through November 2008.  These records are completely silent with respect to any complaints or findings of tinnitus.  

The Veteran was afforded a VA audiological evaluation in January 2009.  It was noted that the Veteran worked as a motor pool sergeant during his period of military service.  The Veteran reported service-related noise exposure from basic training exercise, from vehicles, air compressors and from generators.  The Veteran denied recreational noise exposure, other than prior hunting noise.  As a civilian, he worked in heating and air conditioning.  The Veteran reported that his tinnitus had its onset during military service; he described the tinnitus as constant.  The examiner stated that the tinnitus was not a symptom associated with hearing loss.  The examiner opined that it was less likely as not that the Veteran's tinnitus was related to military service.  He explained that there was a lack of evidence in the claims file of any complaints of tinnitus during service and the time between service and the date of the examination without evidence of any audiological treatment in the intervening years.  

Of record is a medical statement from Dr. Allan Wilsey, dated in July 2009, indicating that, upon review of the medical records, it appears that the Veteran has suffered from tinnitus for many years.  Dr. Wilsey stated that a review of the records reflect that the Veteran served from April 1963 to March 1965; during service, he spent much of the time with loud noise exposure in the motor pool working on trucks.  The Veteran also related an incident in basic training where a mine simulator explosion left him with ringing in his ears that never went away; with age, this gradually worsened.  Dr. Wilsey concluded that it was more than 50 percent likely that military service resulted in the Veteran's tinnitus.  

At his personal hearing in April 2010, the Veteran indicated that, during basic military training at Fort Leonard Wood, he came close to an obstacle course mine stimulator that was set off.  The Veteran stated that, immediately after the explosion, his ears began ringing.  The Veteran related that, as part of the motor pool, he was also exposed to noise from jet engines via generators.  The Veteran testified that those two incidents caused him to have ringing in his ears during military service, and he has continued to have the ringing.  The Veteran stated that he had no exposure to loud noise after service.  The Veteran reported that, after service, he went into repairing heating and air conditioning units for residential properties; consequently, he was not exposed to loud noises.  The Veteran indicated that the only recreational noise he was exposed to was firing a .22 caliber weapon a few times early after his discharge.  

II.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

In weighing the evidence of record, the Board concludes that service connection for tinnitus is warranted.  The evidence of record clearly demonstrates that the Veteran has tinnitus.  In addition, the Board notes that the Veteran's report of noise exposure in service is consistent with the character of his service.  Significantly, the records indicate that the Veteran was a wheeled vehicle mechanic; he was exposed to noise from the engines and the generators he worked around.  He was also exposed to loud noise from the mine simulator explosion during basic military training.  As such, the Board finds that the statements from the Veteran concerning in-service noise exposure are credible when viewed in conjunction with the remainder of the evidence.  In fact, the record indicates that the Veteran's exposure to noise has been conceded by the RO.  

The Board finds the Veteran both competent and credible when it comes to the evidence about his exposure to noise during service.  A layman is competent to report that he was exposed to noise.  Since there is current tinnitus, and noise exposure during military service has been recognized, what is necessary in order to grant service connection is competent evidence linking the current tinnitus to service.  

Having considered all the evidence of record, the Board finds that the evidence is in equipoise.  In this case, the Board is presented with conflicting opinions regarding the onset of the Veteran's tinnitus.  In the January 2009 VA audiological evaluation report, the examiner opined that it was less likely as not that the Veteran's tinnitus was related to military service.  He explained that there was a lack of evidence in the claims file of any complaints of tinnitus during service and the time between service and the date of the examination without evidence of any audiological treatment in the intervening years.  However, in a statement dated in July 2009, Dr. Allan Wilsey stated that the Veteran has suffered from tinnitus for many years.  Dr. Wilsey stated that a review of the records reveals that the Veteran spent much of his time on active duty with loud noise exposure in the motor pool working on trucks.  Dr. Wilsey also noted that the Veteran was involved in an incident during basic training where a mine simulator left him with the ringing in his ears that never went away.  Dr. Wilsey concluded that it was more than 50 percent likely that the Veteran's military service resulted in tinnitus.  

The Board recognizes that the examiners have different opinions.  Nevertheless, in view of the Veteran's credible history of noise exposure in service, post-service medical findings of tinnitus, and on balance the medical opinions, the Board finds that the evidence supporting the claim is in equipoise with that against the claim.  Service connection therefore is reasonably in order for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.  



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


